El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
La controversia ante nuestra consideración está relacio-nada con las medidas de reducción de gastos gubernamen-tales establecidas en la Ley Núm. 7 de 9 de marzo de 2009, según enmendada, Ley Especial Declarando Estado de Emergencia Fiscal y Estableciendo Plan Integral de Esta-bilización Fiscal para Salvar el Crédito de Puerto Rico, cuya constitucionalidad fue evaluada y sustentada recien-temente en Domínguez Castro et al. v. E.L.A. I, 178 D.P.R. 1 (2010). En esta ocasión, debemos dirimir si los peticiona-rios, empleados del Instituto de Ciencias Forenses de Puerto Rico, están exentos del plan de cesantías dispuesto en la Ley Núm. 7, supra, según enmendada por la Ley *236Núm. 37 de 10 de julio de 2009. Respondemos esta interro-gante en la afirmativa. (1)
I
La Sra. Migdalia Báez Rodríguez, la Sra. Marisol Váz-quez Agosto, el Sr. Frank Padilla Carrasquillo, el Sr. Víctor M. Vega Báez, el Sr. Ángel R. Acosta Castillo y el Sr. José A. Lugo Domínguez son empleados de carrera del Instituto de Ciencias Forenses de Puerto Rico. Estos seis empleados tienen puestos clasificados como Coordinadores de Pruebas de Detección de Sustancias Controladas y otras Pruebas Especiales, en el Instituto de Ciencias Forenses de Puerto Rico. Según surge de la hoja de descripción del puesto que obra en el expediente, las funciones de estos empleados consisten en coordinar las actividades que se desarrollan el día de la toma de muestras de sustancias controladas y alcohol a los empleados, a las empleadas y a otras perso-nas, tomar muestras de aliento para detectar alcohol, to-mar muestras de cabello y bucal para A.D.N., tomar hue-llas dactilares, recibir la muestra y verificar el colector, junto con el empleado muestreado o empleada muestreada, sellar la muestra y luego estampar sus iniciales, custodiar las muestras recibidas en el lugar de la toma, levantar un acta que recoge todas las incidencias del proceso, compare-cer cuando se le solicita, como testigo o perito, a los foros administrativos y judiciales en los casos presentados rela-cionados con las muestras tomadas, así como presentar es-critos y documentos en los tribunales y en los foros administrativos. Véase Apéndice de la Petición de certio-rari, págs. 79-80.
*237En septiembre de 2009 los peticionarios recibieron unas misivas en las que se les informó que cesarían de ocupar sus puestos en virtud de la aprobación de la Ley Especial Declarando Estado de Emergencia Fiscal y Estableciendo Plan Integral de Estabilización Fiscal para Salvar el Cré-dito de Puerto Rico (Ley Núm. 7). En dichas cartas se les informó, entre otras cosas, la razón de su despido. Además, se les notificó de su derecho a solicitar una revisión de la determinación de la agencia ante la Comisión Apelativa del Sistema de Administración de Recursos Humanos (C.A.S.A.R.H.) o, en el caso de ser empleados unionados, ante la Comisión de Relaciones del Trabajo del Servicio Público (Comisión). Una vez notificados de las cesantías, los peticionarios presentaron la demanda que da lugar a la presente controversia, en la que alegaron que las cesantías violan lo dispuesto en el Art. 37.02 de la Ley Núm. 7, supra, según enmendada, 3 L.P.R.A. sec. 8797. Los peticiona-rios argüyeron que el referido artículo excluye de la aplica-ción de las cesantías involuntarias a los patólogos, peritos y técnicos del Instituto de Ciencias Forenses de Puerto Rico.
Por lo anterior, los peticionarios solicitaron al Tribunal de Primera Instancia que dejara sin efecto las cesantías impugnadas. Dicho foro ordenó a la parte recurrida que mostrara causa por la cual no se debía conceder el remedio solicitado. En cumplimiento con esa orden, la parte recu-rrida presentó un escrito en el que argüyó que las cesantías se realizaron conforme a derecho. Sostuvo que el Art. 37.02 de la Ley Núm. 7, supra, confiere discreción a la Junta de Reestructuración y Estabilización Fiscal (J.R.E.F.) para de-terminar cuáles empleados, de los renglones allí estableci-dos, están excluidos de la aplicación del plan de cesantías. Conforme con esta alegación, la parte recurrida argüyó que procedían las cesantías de los peticionarios, ya que la J.R.E.F. no determinó que los peticionarios realiza-ban funciones esenciales de protección, seguridad, ense-*238ñanza, salud y bienestar, por lo que no estaban exentos de la aplicación del plan de cesantías. Luego de evaluar los escritos de las partes, el Tribunal de Primera Instancia declaró “con lugar” la demanda y dejó sin efecto las cesan-tías impugnadas.
Por lo anterior, la parte recurrida presentó un recurso de apelación ante el Tribunal de Apelaciones, en el que argüyó que erró el Tribunal de Primera Instancia al dejar sin efecto las cesantías. Por un lado, la parte recurrida argumentó que el Tribunal de Primera Instancia no tenía jurisdicción para atender los reclamos relacionados con una acción o decisión tomada de acuerdo con el Capítulo III de la Ley Núm. 7. Sostuvo que la jurisdicción para atender los planteamientos respecto a las acciones o decisiones to-madas en virtud de la Ley Núm. 7 la ostenta la C.A.S.A.R.H. o, en el caso de los empleados unionados, la Comisión. Además, los recurridos señalaron que erró el Tribunal de Primera Instancia al entender que los peticio-narios están excluidos de la aplicación del plan de cesan-tías, ya que la ley confiere discreción a la J.R.E.F. para determinar cuáles empleados son esenciales para el funcio-namiento del Gobierno y, por lo tanto, cuáles están exentos de la aplicación de la Ley Núm. 7.
Luego de evaluar los escritos de las partes, el Tribunal de Apelaciones acogió la argumentación de la parte recu-rrida, revocó la determinación del Tribunal de Primera Instancia y desestimó la demanda incoada por falta de jurisdicción. Inconformes, los peticionarios presentaron el recurso de certiorari que nos ocupa. Concedimos un tér-mino a la parte recurrida para que se expresara sobre los méritos de la petición de certiorari. Procedemos a evaluar los planteamientos ante nuestra consideración, tomando en consideración los argumentos de ambas partes.
*239II
Como cuestión de umbral, nos corresponde auscultar el planteamiento jurisdiccional. En el ámbito del derecho administrativo surge el problema de determinar cuál es el foro, ya sea el judicial o el administrativo, que debe adjudicar el asunto en controversia. La doctrina de jurisdicción primaria atiende el problema de determinar cuál es el foro con jurisdicción para ventilar una controversia en primera instancia. Asoc. Pesc. Pta. Figueras v. Pto. del Rey, 155 D.P.R. 906, 921 (2001); Mun. de Caguas v. AT & T, 154 D.P.R. 401, 410 (2001). Véase, a modo ilustrativo, B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little, Brown and Co., 1991, pág. 524. Esta doctrina fue elaborada jurisprudencialmente para “ofrecerle guía y orientación a los tribunales en la determinación de cuándo deben abstenerse de ejercer jurisdicción hasta tanto la agencia resuelva”. D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Colombia, Ed. Forum, 2001, Sec. 8.3, pág. 434. Conforme con lo anterior, la doctrina de jurisdicción primaria aplica verdaderamente cuando hay jurisdicción concurrente entre el foro administrativo y el foro judicial. Véanse: Ortiz v. Panel F.E.I., 155 D.P.R. 219, 243 (2001); Aguilú Delgado v. P.R. Parking System, 122 D.P.R. 261, 266 (1988); Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398, 402 (1980). Esto significa que ambos foros poseen jurisdicción legal para atender la controversia. Sin embargo, el foro judicial otorga deferencia al organismo administrativo para atender la controversia por entender que las agencias están “mejor equipadas que los tribunales debido a su especialización y al conocimiento obtenido a través de la experiencia”. Ortiz v. Panel F.E.I., supra, pág. 243. Véase, además, Fernández Quiñones, op. cit., pág. 434.
*240Conforme con lo anterior, los jueces deben aplicar esta norma de abstención, como regla general, “en casos en los cuales el peritaje de la agencia sea indispensable para resolver la controversia, ya que los ‘tribunales [son] de justicia y no centros académicos para dirimir sutilezas técnicas’ (Corchetes en el original.) Ortiz v. Panel F.E.I., supra, pág. 244. Véase Quiñones v. A.C.A.A., 102 D.P.R. 746, 749-750 (1974). Esto surge cuando las cuestiones de hecho que han de ser consideradas requieren el ejercicio de la discreción adjudicativa o la aplicación del conocimiento especializado que la agencia posee. Véase Asoc. Pese. Pta. Figueras v. Pto. del Rey, supra, pág. 921. Por lo tanto, si las controversias presentadas ante el foro judicial no requieren el peritaje o el conocimiento especializado de la agencia, el foro judicial no tiene por qué abstenerse de ejercer su autoridad ordinaria para atender el asunto ante su consideración.
Ahora bien, cuando la ley de la agencia confiere expresamente la jurisdicción al ente administrativo, entonces se trata de una jurisdicción exclusiva o estatutaria. Véase Fernández Quiñones, op. cit., Sec. 8.4, pág. 437. La jurisdicción exclusiva impide la aplicación de la doctrina de jurisdicción primaria concurrente debido a que la propia ley aclara que esta última no existe. Rivera Ortiz v. Mun. de Guaynabo, 141 D.P.R. 257, 268 (1996). En otras palabras, el legislador expresamente confirió la jurisdicción ex-clusiva al ente administrativo. Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433, 442 (1992). Véase, además, Fernández Quiñones, op. cit., pág. 438. En tales casos, estamos frente a un mandato legislativo y no frente a una doctrina de índole jurisprudencial. Rivera Ortiz v. Mun. de Guaynabo, supra. De ahí que, cuando la ley habilitadora confiere de manera expresa la jurisdicción a un ente administrativo sobre determinado tipo de asuntos, los tribunales no tendrán autoridad para dilucidar el caso en *241primera instancia. Íd. Véase, además, Municipio Arecibo v. Municipio Quebradillos, 163 D.P.R. 308, 327 (2004).
Para determinar si la ley confiere o no jurisdicción exclusiva a un organismo administrativo, hemos expresado que aun cuando la designación de la jurisdicción exclusiva debe ser clara y precisa, el legislador no siempre utiliza el término “exclusiva”. Rivera Ortiz v. Mun. Guaynabo, supra, págs. 270-271. Cónsono con lo anterior, en Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223, 230 (1994), señalamos que “[p]ara privar a un tribunal de jurisdicción general de su autoridad para entender en algún asunto particular, es necesario que así se haya dispuesto expresamente en algún estatuto o que ello surja del mismo por implicación necesaria”. Por último, es meritorio señalar que la jurisdicción exclusiva no soslaya la revisión judicial de la cual puede ser objeto posteriormente la decisión del organismo. Rivera Ortiz v. Mun. de Guaynabo, supra, pág. 268; Junta Dir. Cond. Montebello v. Fernández, supra, pág. 233.
Conforme con la norma discutida, debemos determinar si C.A.S.A.R.H. y la Comisión, creada bajo la Ley Núm. 45 de 25 de febrero de 1998 (3 L.P.R.A. sec. 1451 et seq.), tie-nen jurisdicción exclusiva para atender los asuntos relacio-nados con las cesantías de los empleados públicos y, de tenerla, cuál sería su alcance.
III
El Art. 46(a) de la Ley Núm. 7, supra, dispone lo siguiente:

Interés Público y foro para dirimir controversias

Si bien los asuntos aquí contenido [s] están revestidos de gran interés público, es importante además velar por los dere-chos de los empleados afectados en cuanto a las acciones a tomarse conforme a lo dispuesto en este [Capítulo III], y así *242brindarles la oportunidad de lograr una solución rápida y justa de sus reclamaciones:
(a) La CASARH tendrá jurisdicción para atender apelacio-nes surgidas como consecuencia de acciones o decisiones toma-das conforme a este [Capítulo III\, en todo aquello que no con-flija con éste, de aquellos empleados no cubiertos por las disposiciones de la Ley de Relaciones del Trabajo para Servicio Público, [Ley Núm. 45 de 25 de febrero de 1998, según enmendada]. Tendrá asimismo, jurisdicción apelativa volunta-ria sobre los empleados no organizados sindicalmente de aque-llas agencias excluidas de la aplicación de las disposiciones de la Ley para la Administración de los Recursos Humanos en el Servicio Público del Estado Libre Asociado de Puerto Rico de 2004, ... en cuanto a apelaciones surgidas como consecuencia de acciones o decisiones tomadas conforme a este [Capítulo III], en todo aquello que no conflija con este último. Los proce-dimientos ante la CASARH se regirán por lo dispuesto en [la Ley Núm. 184 de 3 de agosto de 2004, según enmendada], y su reglamento. (Énfasis nuestro.) 3 L.P.R.A. sec. 8810.
Luego de una lectura de esta disposición, surge que el legislador le confirió jurisdicción al organismo administra-tivo para atender ciertos asuntos relacionados con la apli-cación de la Ley Núm. 7. Sin embargo, en el referido texto se enfatiza que C.A.S.A.R.H. solamente tendrá jurisdicción en aquellas apelaciones que no estén en conflicto con lo dispuesto en el Capítulo III. Esto quiere decir que la con-cesión de jurisdicción al ente administrativo no fue abso-luta, por lo que es necesario referirnos a las disposiciones del referido Capítulo III para poder determinar el alcance de la facultad conferida.
Al respecto, el Art. 37.04(b)(13) del Capítulo III de la Ley Núm. 7, supra, 3 L.R.P.A. sec. 8799(b)(13), dispone lo siguiente:
El empleado afectado podrá solicitar revisión de la determi-nación final tomada por la agencia, solamente en cuanto a su antigüedad ante la CASARH, en conformidad a lo dispuesto por [el Art. 13, Sec. 13.14, de la Ley Núm. 184 de 3 de agosto de 2004 (3 L.P.R.A. sec. 1468m)], y su reglamento. (Énfasis nuestro.)
*243De igual forma, respecto a los empleados unionados, el Art. 37.04(b)(14) de la Ley Núm. 7, supra, establece:
Aquellos empleados que sean miembros de una unidad apro-piada, afiliados o no a una organización sindical, podrán revi-sar la determinación tomada final por la agencia, solamente en cuanto a su antigüedad, mediante una petición que a esos efec-tos presenten a los árbitros de la Comisión, creada al amparo de [la Ley Núm. 45 de 25 de febrero de 1998], en un término no mayor de treinta (30) días calendario del recibo de la noti-ficación de la agencia. (Énfasis nuestro.)
Al analizar estas disposiciones en armonía con el Art. 46 de la Ley Núm. 7, supra, se deduce que tanto C.A.S.A.R.H. como la Comisión creada según la Ley Núm. 45, supra, tendrán jurisdicción exclusiva para atender aquellas apelaciones en las que se cuestionen asuntos sobre la antigüedad de los empleados cesanteados. Aunque el legislador no utilizó específicamente el término “exclusivo”, de las disposiciones antes interpretadas surge “por implicación necesaria” la designación de C.A.S.A.R.H. y la Comisión como los organismos administrativos apelativos designados por el legislador para atender las controversias relacionadas a los asuntos de antigüedad. Cabe señalar que la C.A.S.A.R.H. es un organismo que se creó para atender los asuntos referentes a las áreas esenciales del sistema de recursos humanos. Véase Art. 13, Sec. 13.13 de la Ley para la Administración de los Recursos Humanos en el Servicio Público del Estado Libre Asociado de Puerto Rico, Ley Núm. 184 de 3 de agosto de 2004 (3 L.P.R.A. sec. 1468l). El legislador, tomando en consideración la pericia de este organismo apelativo sobre los asuntos de recursos humanos, le confirió a este ente la jurisdicción exclusiva para atender las controversias relacionadas con la antigüedad de los empleados.
A base de esta interpretación, resolvemos que la Ley Núm. 7 sustrajo de la jurisdicción ordinaria de los tribunales solamente aquellas controversias relacionadas con *244la antigüedad de los empleados. Véase Domínguez Castro et al. v. E.L.A. I, supra. Cuando las controversias no se limiten a cuestiones de antigüedad de los empleados, los tribunales tienen autoridad para ejercer su facultad jurisdiccional.
Conforme con lo anterior, sostenemos que este Foro tiene jurisdicción para resolver la controversia que dio lu-gar a este recurso. Los planteamientos esbozados en el re-curso ante nuestra consideración no se ciñen a cuestiona-mientos sobre la antigüedad de los empleados cesanteados. Por el contrario, la controversia planteada es un asunto de estricto derecho que requiere interpretar el alcance de las exclusiones a la aplicación del plan de cesantías estable-cido en la Ley Núm. 7. Resuelto esto, procedemos a deter-minar si los peticionarios están excluidos del plan de ce-santías establecido mediante la Ley Núm. 7 y si la J.R.E.F. actuó en contravención a la citada ley al incluirlos en el grupo de empleados cesanteados.
rv
Este Foro ha establecido, como principio rector en materia de hermenéutica, que al interpretar una disposición específica de una ley los tribunales debemos considerar los propósitos perseguidos por el legislador al aprobar la norma, y “ ‘nuestra determinación debe atribuirle un sentido que asegure el resultado que originalmente se quiso obtener’ ”. (Enfasis suprimido.) Morell et al. v. Ojeda et al., 151 D.P.R. 864 (2000). Véase Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759, 766 (1990). De esta forma, nuestra obligación consiste en imprimir efectividad a la intención del legislador y garantizar así que se cumpla con el propósito para el cual fue creada la medida. Vázquez v. A.R.Pe. , 128 D.P.R. 513, 523 (1991).
Según dispone el Art. 14 del Código Civil, 31 L.P.R.A. sec. 14, “cuando la ley es clara [y] libre de toda *245ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. En virtud de dicha regla de hermenéutica, al interpretar un estatuto, como cuestión de umbral, debemos remitirnos al texto de la ley. Esto responde a que cuando el legislador se ha manifes-tado con un lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa. Véanse: Ortiz v. Municipio San Juan, 167 D.P.R. 609 (2006); Malavé v. Oriental, 167 D.P.R. 593 (2006). Con-forme con lo anterior, cuando una ley es clara, y no es am-bigua, “no hay necesidad de mirar más allá de la letra en búsqueda de la intención legislativa”. Rosario v. Dist. Kikuet, Inc., 151 D.P.R. 634, 643 (2000).
Ahora bien, si la letra de la ley no es clara y una aplicación literal llevaría a un resultado absurdo o contrario a la verdadera intención o al verdadero propósito del legislador, “la literalidad puede ser ignorada”. Morell et al. v. Ojeda et al., supra, pág. 878. Véase Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520 (1954). En estas circunstancias podemos recurrir a las fuentes extrínsecas que existen para interpretar la ley, entre las que se encuentran el historial legislativo de la medida.
Por último, cabe señalar que cuando el objeto de interpretación es una enmienda a la ley, debemos siempre tener en cuenta que no podemos imputar a la Asamblea Legislativa la realización de un acto inútil al haberla aprobado. Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884 (1975). A la luz de estos principios de hermenéutica, procedemos a resolver la controversia en cuestión.
V
La Asamblea Legislativa aprobó la Ley Núm. 7 para declarar un estado de emergencia fiscal y establecer un plan integral de estabilización fiscal y así salvar el crédito de Puerto Rico. El propósito de esta legislación es *246atender, con carácter de urgencia, la crisis fiscal que afecta al Gobierno de Puerto Rico. Para lograr esto, la disposición incluye unas medidas de carácter financiero y otras dirigi-das a reducir los gastos gubernamentales.
En el Capítulo III de esta pieza legislativa se establece un plan de tres fases para reducir los gastos gubernamentales. Entre estos gastos se incluyen los relacionados directamente con la nómina de los empleados del servicio público. La Fase II, eje central de la controversia que nos ocupa, constituye un plan de cesantías de empleados en el servicio público. La ley dispone que este plan de cesantías sólo podrá aplicarse a las agencias y a los empleados que no estén excluidos por el Art. 37.02 de la referida pieza legislativa. Al aprobarse la ley original, el Art. 37.02, supra, disponía, en lo pertinente, lo siguiente:

Exclusión de la aplicación de la Fase II

A fin de evitar un impacto negativo en los servicios brinda-dos por el Gobierno, y en cumplimiento con lo dispuesto en el Artículo 2 de esta Ley, estarán exentos de las disposiciones del Artículo 37 de este Capítulo III los siguientes empleados de las Agencias comprendidas en esta Ley, los cuáles llevan a cabo funciones esenciales en protección de la seguridad, enseñanza, salud y bienestar:
(a) policías y bomberos;
(b) oficiales de corrección y oficiales juveniles;
(c) maestros asignados al salón de clases;
(d) bibliotecarios de escuela;
(e) profesionales de la salud (médicos, paramédicos, enfer-meras, farmacéuticos y técnicos de laboratorio);
(f) trabajadores sociales;
(g) operadores del sistema de llamadas de emergencia 911;y
(h) patólogos del Instituto de Ciencias Forenses. (Enfasis nuestro.) P. de la C. 1326, 16ta Asamblea Legislativa, Ira Se-sión Ordinaria, pág. 63.
Según surge del texto citado, el. legislador determinó que era necesario excluir de la aplicación de la Ley Núm. 7 a ciertos empleados públicos que llevan a cabo funciones esenciales en protección de la seguridad, la enseñanza, la salud y el bienestar del Pueblo. Como bien surge del texto *247citado, la enumeración de ocho (8) categorías de empleados exentos era de naturaleza taxativa.
Al paso de unos meses, esta disposición fue enmendada por la Ley Núm. 37, supra. Surge de la Exposición de Motivos de esta enmienda que el legislador entendió necesario enmendar el texto original para aclarar las disposiciones de la Ley Núm. 7, y así garantizar la protección de los mejores intereses del Pueblo de Puerto Rico. Así dispone la Exposición de Motivos, en lo pertinente:
Es responsabilidad de esta Asamblea Legislativa velar po[r q]ue las medidas que componen las Fases I, II y III del refe-rido Capítulo [III] se implanten de una manera eficiente y responsable, cónsonas plenamente con los objetivos de política pública de esta Ley, según dispuestos en su Artículo 2.
Por lo tanto, resulta menester realizar aquellas enmiendas que aclaren la Ley Núm. 7, garantizando de esta manera que se protejan los mejores intereses del pueblo de Puerto Rico. P. de la C. 1640, 16ta Asamblea Legislativa, Ira Sesión Ordina-ria, pág. 3.
Respecto a la enmienda ante nuestra consideración, se expresó que:
En cuanto al Capítulo III, las enmiendas que se incluyen consisten principalmente en (1) aclaraciones para que el texto corresponda con mayor especificidad a la intención legislativa y; (2) extender la fecha de vigencia de los convenios colectivos expirados o que expiren durante la vigencia de la Ley, hasta el 9 de marzo de 2011. (Énfasis nuestro.) P. de la C. 1640, supra, pág. 4.
De esta porción de la Exposición de Motivos de la Ley Núm. 37, supra, podemos colegir que el legislador quiso modificar el texto original para que éste correspondiera a la verdadera intención legislativa que le motivó a crear ciertas exclusiones a la aplicación de la Ley Núm. 7, supra. Las expresiones de la Hon. Jennifer González, Presidenta de la Cámara de Representantes, reafirman esta interpre-tación:
*248Por eso, hoy anunciamos enmiendas adicionales a la Ley 7, para aumentar la exclusión de empleados en algunos renglones.
Estamos excluyendo de la ley 7, entiéndase de posibles ce-santías correspondientes a la fase 2 y a la fase 3, a los agentes del Cuerpo de Vigilantes, a los agentes del Negociado de In-vestigaciones Especiales, a la Oficina del Fiscal Especial Inde-pendiente, a la Oficina de Servicios con Antelación al Juicio.
Y muchos se preguntar[á]n, ¿por qué las exclusiones a estos empleados? Y me parece bien sencilla la contestación. Son agencias de seguridad pública que en estos momentos, donde la criminalidad ha aumentado dramáticamente, el Estado no puede dejar [des]provisto ese servicio y necesita redoblar los esfuerzos en esas áreas, por lo que nosotros estamos dándoles, no solamente las herramientas en estas exclusiones para que esos empleados continúen haciendo el trabajo importante en el área de seguridad pública, sino también en la próxima asig-nación de presupuesto que estaremos haciendo el próximo lu-nes, donde hemos identificado fondos adicionales para que es-tas agencias de gobierno puedan seguir defendiendo a Puerto Rico y no poniendo en precario la seguridad de todos los puertorriqueños.
Adicional a esto, excluimos de la Ley 7 a los miembros de la Junta de Libertad Bajo Palabra, a los Oficiales de Corrección, y bien importante, a los patólogos, personal pericial y técnico del Instituto de Ciencias Forenses, que son precisamente la gente que ayuda en el esclarecimiento del cien por ciento de los casos. (Énfasis nuestro.) P. de la C. 1640, Diario de Sesiones de la Cámara de Representantes, 19 de junio de 2009, pág. 7.
Luego de la enmienda, el referido Art. 37.02 dispone, en lo pertinente, así:
A fin de evitar un impacto negativo en los servicios brinda-dos por el Gobierno, y en cumplimiento con lo dispuesto en el Artículo 2 de esta Ley, estarán exentos de las cesantías de la presente ley los empleados de las agencias que según sus cla-sificaciones llevan a cabo funciones esenciales en protección de la seguridad, enseñanza, salud y bienestar, según serán defi-nidos por la JREF, tales como:
(a) Policías y bomberos, agentes del Cuerpo de Vigilantes, agentes del Negociado de Investigaciones Especiales y la Ofi-cina del Fiscal Especial Independiente;
(b) oficiales de corrección y oficiales juveniles;
*249(c) maestros asignados al salón de clases, incluyendo los transitorios durante el año escolar;
(d) directores, bibliotecarios, orientadores y empleados de comedores adscritos al Departamento de Educación;
(e) maestros del Conservatorio de Música de Puerto Rico y de la Escuela de Artes Plásticas;
(f) profesionales de la salud (médicos, paramédicos, enfer-meras, farmacéuticos y técnicos de laboratorio);
(g) trabajadores sociales;
(h) operadores del sistema de llamadas de emergencia 911;
(i) patólogos, personal pericial y técnicos del Instituto de Ciencias Forenses',
(j) empleados de la Comisión de Relaciones del Trabajo del Servicio Público y la Comisión Apelativa del Sistema de Admi-nistración de Recursos Humanos del Servicio Público',
(k) personal de la Oficina de Servicios con Antelación a Jui-cio',
(l) personal del Registro de la Propiedad',
(m) personal de la Junta de Libertad Bajo Palabra, y
(n) consejeros en Rehabilitación Vocacional y personal de apoyo técnico. (Enfasis nuestro.)
Al analizar en conjunto el texto del Art. 37.02 de la ley original, así como la posterior enmienda a dicho texto, es ineludible concluir que el legislador quiso excluir de la aplicación del plan de cesantías a aquellos empleados que brindan servicios esenciales relacionados con asuntos de seguridad, enseñanza, salud y bienestar al Pueblo de Puerto Rico. En el texto original se dispuso un listado taxa-tivo de ocho categorías de puestos exentos. Sin embargo, según surge del historial legislativo, el legislador entendió necesario aumentar las exenciones a ciertos puestos que son esenciales para el funcionamiento de nuestro sistema de gobierno. Con esta enmienda se aumentó de ocho a ca-torce el número de categorías expresamente excluidas.
Lo anterior significa que la enmienda al texto original logró lo siguiente: (1) añadir expresamente otros puestos al listado de aquellos empleados a los cuales no aplicaría el plan de cesantías porque, a través de sus puestos, ejercen funciones esenciales relacionadas con la seguridad, la en-señanza, la salud y el bienestar; (2) añadió la frase “tales *250como” para aclarar que la lista es numerus apertus, y (3) confirió a la J.R.E.F. autoridad para excluir otros puestos de empleados que realizan funciones de la misma natura-leza de los excluidos por la ley, las cuales son funciones esenciales en protección de la seguridad, la enseñanza, la salud y el bienestar.
De esta forma, el legislador salvaguardó los servicios esenciales del Gobierno, ya sea mediante exclusión estatu-taria expresa o mediante la determinación que haga la J.R.E.F sobre otros empleados no excluidos expresamente en la referida disposición. Con esta enmienda, el legislador atendió de forma más completa el propósito que dio lugar a la disposición en controversia, esto es, mantener a aquellos empleados que son esenciales para el funcionamiento de los servicios básicos de seguridad, salud, enseñanza y bien-estar del Gobierno de Puerto Rico.
Conforme con lo anterior, la facultad de la J.R.E.F. bajo el Art. 37.02, supra, se limita a determinar cuáles otros empleados no incluidos en la lista deben ser excluidos de la aplicación de la ley. La J.R.E.F. no puede aplicar el plan de cesantías a aquellos empleados cuyos puestos están incluidos expresamente en los renglones establecidos por el legislador en el Art. 37.02 de la Ley Núm. 7, supra. Una interpretación contraria significaría que la enmienda limitó aún más las exclusiones dispuestas por ley al disponer que la J.R.E.F. es quien determina cuáles empleados dentro de esos renglones están exentos de la aplicación de la Ley Núm. 7. Esa interpretación sería contraria a la verdadera intención legislativa, que es ampliar la lista de los empleados excluidos del plan de cesantías, debido a que sus funciones son esenciales para el funcionamiento básico del Gobierno de Puerto Rico. Además, haría superfluo el Art. 37.02, supra, pues la facultad discrecional de la J.R.E.F. para identificar cuáles empleados serán cesanteados y cuáles no, es la regla general que aplica a to-*251dos los demás empleados no incluidos en el referido artículo.
Del historial legislativo se deduce que la enmienda per-mite a la J.R.E.F. ampliar la lista de empleados exentos. La interpretación de la J.R.E.F. de que la enmienda le per-mite reducir la lista de empleados exentos es contraria al propósito de la enmienda. En otras palabras, como señaló la Presidenta de la Cámara de Representantes, se eximió del plan de cesantías a los patólogos, al personal pericial y a los técnicos del Instituto de Ciencias Forenses, no a al-gunos de ellos solamente, como sostiene equivocadamente la parte recurrida.
Conforme con esta interpretación, procedemos a deter-minar si los peticionarios están exentos de la aplicación de la Ley Núm. 7.
VI
Según surge del expediente ante nuestra consideración, los peticionarios son empleados de carrera del Instituto de Ciencias Forenses de Puerto Rico, cuyos puestos están cla-sificados como Coordinadores de Pruebas de Detección de Sustancias Controladas y Otras Pruebas Especiales. De la hoja de descripción del puesto que obra en el expediente ante nuestra consideración surge que algunos ejemplos de las labores que realizan estos empleados son el tomar muestras de aliento para el alcohol, tomar muestras de cabello, huellas dactilares y comparecer como peritos a los foros administrativos y judiciales en los casos relacionados con las muestras tomadas. Es decir, estos empleados reali-zan labores técnicas y de peritaje para el Instituto de Cien-cias Forenses de Puerto Rico.
Conforme con la discusión que antecede, resolvemos que los peticionarios están expresamente protegidos por la ex-clusión que se establece en el Art. 37.02(i) de la Ley Núm. 7, supra, según enmendada. Por lo tanto, actuó correcta-*252mente el Tribunal de Primera Instancia al declarar nulos los despidos de los peticionarios.
VII
Por lo anterior, expedimos el auto de “certiorari”, revoca-mos el dictamen del Tribunal de Apelaciones, Región Judicial de San Juan, Panel III, y reinstalamos el interdicto que dictó el Tribunal de Primera Instancia, Sala de San Juan, para dejar sin efecto los despidos de los peticionarios, porque están expresamente excluidos de la aplicación del plan de cesantías establecido en la Ley Núm. 7, supra, se-gún enmendada.

Se dictará Sentencia de conformidad.


(1) Mediante una opinión emitida hoy, analizamos las mismas disposiciones de ley para concluir que varios empleados de la Administración de Instituciones Juveniles no están exentos del plan de cesantías dispuesto en la Ley Núm. 7 de 9 de marzo de 2009, según enmendada. Véase Negrón Matos et al. v. E.L.A., 179 D.P.R. 217 (2010).